955 F.2d 41
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Carnell MENEFEE, Plaintiff-Appellant,v.P.C. WYATT, Captain, Defendant-Appellee.
No. 91-7238.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 14, 1992.As Amended March 5, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Glen E. Conrad, Magistrate Judge.  (CA-90-734-R)
Melvin Carnell Menefee, appellant pro se.
W. Carrington Thompson, Chatham, Va., for appellee.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Melvin Carnell Menefee appeals from the magistrate judge's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the magistrate judge's findings from the bench discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the magistrate judge.*  Menefee v. Wyatt, No. CA-90-734-R (W.D.Va. Sept. 4, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We deny Menefee's motions for the appointment of counsel and for a transcript at government expense.   There are no exceptional circumstances warranting the appointment of counsel and there is no substantial question requiring a trial transcript.   We have reviewed the audio tape of the trial proceeding